DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luppino et al (US 8991415).

Regarding claim 1, Luppino (FIGs 1-9) discloses “A hydrant comprising: 
	a hydrant body (10) defining a hydrant inner cavity (interior), the hydrant body configured to couple to and be in fluid communication with a fluid distribution system comprising a fluid therein under pressure (from 14); and 
	a break check valve (assembly within 12) coupled to the hydrant body (see FIG 2), the valve comprising: 
	a valve body (12) defining a valve inner cavity (interior), the valve inner cavity defining a valve bore (vertical passage), the valve bore defining a longitudinal axis (vertical axis) of the valve body; 
a pivot pin (20) positioned within the valve inner cavity and secured to the valve body (see FIGs), an axis of the pivot pin offset in a radial direction with respect to the longitudinal axis of the valve body by an offset distance (see pivot point in FIGs 3a/b, it is vertically off-center); and 
a valve member (16, 22, 18) positioned within the valve inner cavity (see FIGs) and configured to rotate about the pivot pin from an open position (FIG 2) to a closed position (FIG 3b) of the valve, the valve member comprising a plate (16) and an arm extending from the plate (see FIG 3a), the arm in contact with the hydrant body (see FIG 2) and configured to prevent movement of the valve member when the hydrant body is coupled to the valve (see FIG 2).”  

Regarding claim 2, Luppino (FIGs 1-9) discloses “wherein the valve body comprises a stop (21), the stop extending radially inward from a surrounding portion of the valve bore with respect to the longitudinal axis of the valve body (see FIG 7).”  

Regarding claim 3, Luppino (FIGs 1-9) discloses “wherein the stop prevents movement of the valve member past the stop when the valve member is in the closed position of the valve (see FIG 3b) and is configured to reduce a force on the pivot pin from a pressure of the fluid by supporting at least a portion of the valve member when the valve member is in the closed position of the valve (understood that in FIG 3b during pressure from below that 21 would bear a substantial amount of the force from pressure acting on 16).”  

Regarding claim 5, Luppino (FIGs 1-9) discloses “wherein the hydrant is capable of being installed along a vertical axis in any one of multiple angular positions with respect to an angular position of the valve (understood that 10 has at least 2 possible positions (rotating along the vertical axis) relative to 12 (180 degrees apart, corresponding to the bolt holes), the valve configured to remain open when the hydrant body is coupled to the valve (FIG 2) and remain closed when the hydrant body is separated from the valve (FIG 3b).”  

Regarding claim 6, Luppino (FIGs 1-9) discloses “A break check valve for a hydrant, the valve comprising: 
a valve body (12) defining a mating surface (top surface, including 32) and a valve inner cavity (interior) defining a valve bore (interior defines “valve bore” passage); 
a pivot pin (26) positioned inside the valve inner cavity and secured to the valve body (see FIGs), an axis of the pivot pin offset in a radial direction with respect to a longitudinal axis of the valve body by an offset distance (see pivot point in FIGs 3a/b, it is vertically off-center); and 
a valve member (16, 22, 18) positioned within the valve inner cavity (see FIGs) and configured to rotate about the pivot pin from an open position (FIG 2) to a closed position (FIG 3b) of the valve, the valve member comprising a plate (16) and an arm (18) extending from the plate, the valve member configured to remain in the open position of the valve as long as a mating surface of the hydrant remains in contact with the mating surface of the valve body (as coupled in FIG 2), the valve member further configured to close when the mating surface of the hydrant is separated from the mating surface of the valve body (see FIG 3b).”  

Regarding claim 7, Luppino (FIGs 1-9) discloses “wherein the valve body comprises a stop (21), the stop extending radially inward from a surrounding portion of the valve bore with respect to the longitudinal axis of the valve body (see FIG 7) and preventing movement of the valve member past the stop when the valve member is in the closed position of the valve (see FIG 3b).”  

Regarding claim 14, Luppino (FIGs 1-9) discloses “A break check valve for a hydrant, the valve comprising: 
a valve body (12) defining a mating surface (top surface, including 32) and a valve inner cavity (interior) defining a valve bore (interior defines “valve bore” passage); 
a pivot pin (26) positioned inside the valve inner cavity and secured to the valve body (see FIGs); and 
a valve member (16, 22, 18) positioned within the valve inner cavity (see FIGs) and configured to rotate about the pivot pin from an open position (FIG 2) to a closed position (FIG 3b) of the valve, the valve member comprising a plate (16) and an arm (18) extending from the plate, the valve member extending across the valve bore  (see FIGs) and configured to substantially stop flow of fluid therethrough when the valve is in the closed position (FIG 3b), the valve member configured to remain in the open position of the valve as long as a mating surface of the hydrant remains in contact with the mating surface of the valve body (FIG 2), the valve member further configured to close when the mating surface of the hydrant is separated from the mating surface of the valve body (FIG 3b).”  

Regarding claim 16, Luppino (FIGs 1-9) discloses “wherein the valve member defines a tab (22 read on “tab”) and the valve inner cavity defines a stop (21), the stop being sized to receive the tab (see FIG 3b) and being configured to stop rotation of the valve member upon contact with the stop (see FIG 3b).”  

Regarding claim 17, Luppino (FIGs 1-9) discloses “wherein the mating surface of the valve body and the valve bore of the valve body define a stop notch sized (notch where tip of 18 resides in FIG 2) and configured to receive a tip of the arm (see FIG 2).”  


Claim(s) 14-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitchen et al (US 20180171606).

Regarding claim 14, Kitchen (FIGs 11-23) discloses “A break check valve for a hydrant, the valve comprising: 
	a valve body (121) defining a mating surface (top, including 137/142) and a valve inner cavity (interior) defining a valve bore (interior defines passage therethrough); 
	a pivot pin (128) positioned inside the valve inner cavity and secured to the valve body (see FIG 22); and 
	a valve member (129) positioned within the valve inner cavity and configured to rotate about the pivot pin from an open position (FIG 22) to a closed position (FIG 23) of the valve, the valve member comprising a plate (body of 129) and an arm (141) extending from the plate, the valve member extending across the valve bore and configured to substantially stop flow of fluid therethrough when the valve is in the closed position (understood to occur in FIG 23), the valve member configured to remain in the open position of the valve as long as a mating surface of the hydrant remains in contact with the mating surface of the valve body (via 137/141 in FIG 22), the valve member further configured to close when the mating surface of the hydrant is separated from the mating surface of the valve body (see FIG 23).”  

Regarding claim 15, Kitchen (FIGs 11-23) discloses “wherein an axis of the pivot pin (axis of 128) intersects a longitudinal axis of the valve defined by the valve bore (understood to intersect vertical axis of 121 as it appears to be centered).”  

Regarding claim 16, Kitchen (FIGs 11-23) discloses “wherein the valve member defines a tab (leftmost end of 129 read on “tab”) and the valve inner cavity defines a stop (125), the stop being sized to receive the tab and being configured to stop rotation of the valve member upon contact with the stop (see FIG 23).”  

Regarding claim 17, Kitchen (FIGs 11-23) discloses “wherein the mating surface of the valve body and the valve bore of the valve body define a stop notch (137) sized and configured to receive a tip of the arm (see FIG 22).”  

Regarding claim 20, Kitchen (FIGs 11-23) discloses “wherein the valve member is a first valve member (129), the valve further comprising a second valve member (127), the second valve member comprising a plate (body of 127) and an arm (133) extending from the plate, the second valve member configured to remain in the open position of the valve as long as the mating surface of the hydrant remains in contact with the mating surface of the valve body, the second valve member further configured to close when the mating surface of the hydrant is separated from the mating surface of the valve body (in the same manner as the first, see FIGs 22-23).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 11-13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luppino in view of Snider (US 4127142).

Regarding claim 9, Luppino does not disclose “wherein the valve comprises a dampener configured to slow a speed of the valve member when the valve member is proximate to the closed position.”  
However, Snider (FIG 2) teaches a failsafe hydrant flap valve analogous to Luppino comprising a dampener mechanism 19 coupled to the valve 16, the dampener slowing a closing speed of the valve (Column 3 lines 8-11).
Therefore it would have been obvious, before the effective filing date, to modify the check valve of Luppino with “wherein the valve comprises a dampener configured to slow a speed of the valve member when the valve member is proximate to the closed position”, as taught by Snider, to provide a feature which resists surges and prevents water hammer.  

Regarding claim 11, Snider as applied to claim 9 further teaches “wherein the dampener comprises one of a biasing member and a hydraulic piston (50).”  

Regarding claim 12, Snider as applied to claim 9 further teaches “wherein the dampener comprises the hydraulic piston (see FIG 2), the hydraulic piston positioned within a housing (22) defining a cylinder (19), the housing defining a slot (interior of 22) in an outer wall of the housing (22 forms a “slot” within its inner wall) the outer wall defining at least in part the valve inner cavity (together, 22 and 13 define the valve cavity), the slot extending from an end of the housing (left end) proximate to the valve member when in the closed position of the valve (it is always understood to be proximate the valve in any position, as 22 is near the pivot point of the valve).”  

Regarding claim 13, Snider as applied to claim 9 further teaches “wherein the dampener comprises the hydraulic piston (50), the hydraulic piston positioned within a housing defining a cylinder (19), the housing defining an orifice (56, 59) sized to restrict flow of a fluid to and from the cylinder.”  

Regarding claim 18, Luppino does not disclose “further comprising a dampener.”  
However, Snider (FIG 2) teaches a failsafe hydrant flap valve analogous to Luppino comprising a dampener mechanism 19 coupled to the valve 16, the dampener slowing a closing speed of the valve (Column 3 lines 8-11).
Therefore it would have been obvious, before the effective filing date, to modify the check valve of Luppino with “further comprising a dampener”, as taught by Snider, to provide a feature which resists surges and prevents water hammer.  

Regarding claim 19, Snider as applied to claim 9 further teaches “wherein the dampener comprises one of a biasing member and a hydraulic piston (50).”  

Claim(s) 4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luppino in view of Brown et al (US 6029949).

Regarding claim 4, Luppino discloses “wherein the plate of the valve member defines a disc shape (16)…” 
Luppino does not disclose “the valve member defining a pivot bore sized to receive the pivot pin, the pivot bore extending through a center of the disc shape.”  
	However, Brown (FIG 3) teaches a check valve flapper analogous to Luppino, the valve having a pivot bore 32 to receive a pin (see FIG 3), the pivot bore off center from the valve center (see C/L valve and C/L shaft in FIG 3) analogous to Luppino but also intersecting the disc center (bore intersects C/L valve).
Therefore it would have been obvious, before the effective filing date, to modify the check valve of Luppino such that  “wherein the plate of the valve member defines a disc shape, the valve member defining a pivot bore sized to receive the pivot pin, the pivot bore extending through a center of the disc shape”, as taught by Brown, to provide an alternative eccentric check valve where the pin is separate (for easy replacement of certain parts without having to replace to entire assembly) that also has high performance.

Regarding claim 9, Luppino does not disclose “wherein the valve comprises a dampener configured to slow a speed of the valve member when the valve member is proximate to the closed position.”  
However, Brown (FIG 3) teaches a flap valve analogous to Luppino comprising a dampener mechanism 16 abutting the valve in the closed position (see FIG 3), the dampener slowing a closing speed of the valve (understood that 16 would resist closing at the start of abutment with the valve to some degree, as it is flexible).
Therefore it would have been obvious, before the effective filing date, to modify the check valve of Luppino with “wherein the valve comprises a dampener configured to slow a speed of the valve member when the valve member is proximate to the closed position”, as taught by Brown, to provide a feature which would elastically absorb the valve closing impact.  

Regarding claim 10, Brown as applied to claim 10 further teaches “wherein the valve body comprises a support pad (60) supporting the dampener (16), the dampener positioned between the support pad and the valve member when the valve member is proximate to or in the closed position of the valve (see FIG 3).”  

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 8, none of the prior art discloses “wherein the valve member defines a pivot bore sized to receive the pivot pin, the pivot bore and the pivot pin defining a gap therebetween” in the context of intervening claims. Specifically, Luppino is silent regarding this feature.
While this isolated feature is shown in Sugai et al (US 20070256740) and Scaramucci et al (US 7152622), it would not be obvious to modify Luppino with either of these references. Therefore, claim 8 is non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753